DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, 11-15, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0185890 A1 (Robinson).

Alternately, Robinson discloses, referring primarily to figure 7, a printed circuit board comprising: a plurality of layers including conductive layers separated by dielectric layers ([0030]); and via patterns formed in one or more of the plurality of layers, each of the via patterns comprising: first and second signal vias (14) connecting to respective signal traces (shown, not specifically referenced) on at least one of the conductive layers; ground vias (shown, not specifically referenced; analog to “Ground Via” as 
Additionally, Robinson discloses, referring primarily to figure 5, a printed circuit board comprising: a plurality of layers including conductive layers separated by dielectric layers ([0030]); and via patterns (14) formed in one or more of the plurality of layers, each of the via patterns comprising: first and second signal vias connecting to respective signal traces on at least one of the conductive layers (shown, not specifically referenced); ground vias (shown, not specifically referenced) extending through at least some layers of the plurality of layers; and at least one non-plated air hole associated with one of the first and second signal vias and extending to a predetermined depth in the plurality of layers, wherein the at least one non-plated air hole has a smaller diameter than the first and second signal vias [claim 3].
Moreover, Robinson discloses, referring primarily to figure 5, a printed circuit board comprising: a plurality of layers including conductive layers separated by dielectric layers ([0030]); and via patterns (14) formed in one or more of the plurality of layers, each of the via patterns comprising: first and second signal vias connecting to respective signal traces (not specifically referenced) on one or more of the plurality of layers; ground vias (shown, not specifically referenced) extending through at least some 
Furthermore Robinson discloses, referring primarily to figure 7, a printed circuit board comprising: a plurality of layers including conductive layers separated by dielectric layers ([0030]); first and second signal vias (20) forming a differential signal pair, the first and second signal vias extending through one or more of the plurality of layers; and at least one shadow via (16) associated with parallel to and spaced apart from one of the first and second signal vias and extending to a predetermined depth in the plurality of layers ([0030]) [claim 14], wherein the at least one shadow via includes shadow vias located on opposite sides of the first and second signal vias [claim 15], wherein the at least one shadow via is free of conductive material in one or more of the plurality of layers ([0031]) [claim 17], wherein at least one of the conductive layers of the plurality of layers is removed in an area around the first and second signal vias to form an antipad (shown, not specifically referenced), and wherein the at least one shadow via is located, at least partially, within the antipad [claim 19].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 7, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson.
Regarding claim 7, Robinson discloses the claimed invention as described above with respect to claim 6, except Robinson does not specifically state that additional non-plated air holes are located on the second line through the first and second signal vias [claim 7]. However, Robinson teaches that additional air holes may be added at locations to improve tuning ([0038]). Therefore, it would have been obvious, to one having ordinary skill in the art, to place additional non-plated air holes in the claimed locations in the invention of Robinson as taught by Robinson. The motivation for doing so would have been to achieve the desired insulation from the undesired EM radiation.
Regarding claim 16, Robinson discloses the claimed invention as described above with respect to claim 14, except Robinson does not specifically state that the at least one shadow via has a smaller diameter than the first and second signal vias [claim 16]. However, Robinson teaches that the size of the shadow via may be varied to improve tuning ([0038]). Therefore, it would have been obvious, to one having ordinary skill in the art, to size the shadow via in the claimed manner in the invention of Robinson as taught by Robinson. The motivation for doing so would have been to achieve the desired insulation from the undesired EM radiation.
Regarding claim 20, Robinson discloses, referring primarily to figure 7, a printed circuit board comprising: a plurality of layers including conductive layers separated by .
Allowable Subject Matter
The indicated allowability of claims 3, 8, 9, 11-13, 16 and 20 is withdrawn in view of the newly discovered reference(s) to US 2006/0185890 A1 (Robinson).  Rejections based on the newly cited reference(s) are stated above.
Claims 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 10 states the limitation “wherein the at least one shadow via is plated or filled with a conductive material.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 18 .
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847